DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 31st, 2022 has been entered. Claims 1-2 and 4-5 are pending. Claims 1-2 and 5 have been amended by the Applicant. Applicant’s amendments have overcome the claim objections.
Claim Objections
Claim 1 is objected to because:
Claim 1, line 3, “unified power controller”; and line 9, “unified power flow controller”, rendering claim unclear. Claim should be consistent in recitation.
Claim 1, line 10, “the electric grid” lacks antecedent basis.
Claim 1, line 11, “a converter” is unclear and leave doubts as which drawings or section of the drawings are considered “a converter”. In addition, there is no reference numeral of “a converter”. 
Claim 1, lines 12-13, “the grid”, first, second and third occurrences, lack antecedent basis.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed grid influencing system for a power supply grid, comprising a current-conducting grid influencing component including a unified power controller; where the unified power flow controller comprises a first transformer to tap energy off of the electric grid; a converter; and a second transformer influencing an impedance of the grid by altering a phase angle between a current of the grid and a voltage of the grid.
Conclusion
This application is in condition for allowance except for the following formal matters, discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833